MacLean, J.
As it does not appear upon the record that the defendant resided within the jurisdiction of the court below, the judgment must be reversed, even if a collocation of the evidence may establish the “ home ” of the defendant to have been “ Eighty-sixth street,” in whatever locality that may be, for that does not sufficiently establish residence within the jurisdiction. Frees v. Ford, 6 N. Y. 176; Gilbert v. York, 111 id. 544.
Freedman, P. J., and Leventbitt, J., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.